OPINION AND ORDER
The Court, having considered the briefs of movant and respondent and having heard oral argument in this matter, is of the opinion that discretionary review was improvidently granted.
The court has also concluded that the opinion rendered by the Court of Appeals in this case accurately reflects the views of this Court concerning the issue presented and should be published.
The order granting discretionary review is vacated, and the case is remanded to the Court of Appeals for the issuance of its mandate with the further direction that the opinion rendered by the Court of Appeals in this case be published.
All concur.
Entered November 6, 1979.
/s/ John S. Palmore Chief Justice.